After Remand from Supreme Court

WRIGHT, Retired Appellate Judge.
Whereas, on June 23, 1999, the Supreme Court of Alabama issued its certificate of judgment on writ of certiorari to the Court of Civil Appeals, and by said judgment reversed the judgment of this court heretofore issued. The supreme court remanded the case to this court for further proceedings.
*8Wherefore, the judgment of the Court of Civil Appeals heretofore issued is now set aside, and the judgment of the Circuit Court of Crenshaw County is now in all respects affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. Charles Wright while serving on active-duty status as a judge of this court under the provisions of § 12 — 18—10(e), Code 1975.
AFFIRMED.
All the judges concur.